DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 8 October 2021, in response to the Office Action mailed 8 June 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 12 October 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 23, the scope of the claim is not clear because it is not clear to what “completing updates between the generator and the discriminator”.  It is not clear how updates are determined to be “complete”.
Claims 26 is rejected because it appears to depend on claim 23 (see below).

As per claims 24-26, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “data using a trained model trained by the method according to claim (20, 21, or 23)” but claims 20, 21, and 23 do not recite a method for training.
Claims 28-31 are further rejected as they appear to depend on claim 25.

The term “different” in claim 27 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not In this case it is not clear what operations are different from what.  For the purposes of examination the examiner has assumed that the operations are all different from one another.

As per claims 31-33, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “data using a trained model trained by the method according to claim (25, 28, or 30)” but claims 25, 28, and 30 do not recite a method for training.

As per claim 37, the scope of the claim is not clear because it is not clear to what “completing updates between the generator and the discriminator”.  It is not clear how updates are determined to be “complete”.

As per claims 38-40, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “data using the generator trained by the device according to claim (34, 35, or 37)” but claims 34, 35, and 37 do not recite a device for training.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24-26, 31-33, and 38-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims each recite a method of device for training but do not depend upon a claim which includes such (see above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, regarding claims 20-22 and 34-36: the cited art teaches various systems/methods including generative adversarial networks with multiple discriminators, as well as various “deformations” which may be performed on generated and/or training data.  However, none of the cited art, either alone or in combination, appears to provide motivation for applying deformation operations to the generated/training data provided to the multiple discriminators, by operators which are associated one-to-one with the discriminators and where each of the operators provides a different deformation operation from each of the other operators (see independent claims 20 and 34).


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-19 are cancelled; claims 20-22 and 34-36 are allowable; claims 23-33 and 37-40 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128